Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1711
                        Lower Tribunal No. 18-8597
                           ________________


                                Ariel Mino,
                                  Appellant,

                                     vs.

             Pure Technologies U.S., Inc., etc., et al.,
                                 Appellees.

     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Somera & Silva, LLP, and Peter J. Somera, Jr., and Paul M. Silva, M.D.
(Boca Raton); Fieger Law and Geoffrey N. Fieger (Southfield, MI); Burlington
& Rockenbach, P.A., and Adam Richardson and Bard D. Rockenbach (West
Palm Beach), for appellant.

    Demahy Labrador Drake & Cabeza and Kenneth R. Drake and Pete L.
Demahy and Orlando D. Cabeza, for appellee Pure Technologies U.S., Inc.

Before LOGUE, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.